Title: To George Washington from Alexander Hamilton, 11 November 1796
From: Hamilton, Alexander
To: Washington, George


                        
                            Sir 
                            Nov. 11. 1796
                        
                        My anxiety for such a course of things as will most promise a continuance of
                            peace to the country, & in the contrary event a full justification of the President;
                            has kept my mind dwelling on the late Reply to Mr Adet & though it is a thing that
                            cannot be undone, yet if my ideas are right the communication of them may not be wholly
                            useless, for the future. The more I have considered that paper the less I like it.
                        I think it is to be regretted that answers were not given to the preceding
                            communications of Mr Adet—For silence commonly carries with it the appearance of hauteur and contempt—And even if the
                            paper to be answered is offensive tis better & less hazardous to harmony to say so
                            with calmness & moderation, than to say nothing. Silence is only then to be adopted
                            when things have come to such a state with a Minister that it is the intention to break with
                            him—And even in this case, if there is still a disposition to maintain harmony with his
                            Government a Reply ought to go through our own organ to it so as to distinguish between the
                            Minister & the Government.
                        
                        The reason given for not having answered the inquiry respecting the impressment
                            of our seamen is too broad. When two nations have relations to each other, & one is
                            at war, the other at peace, if the one at peace suffers liberties to be taken with it by the
                            enemy of the one at war which turns to the detriment of the latter, it is a fair subject of
                            inquiry & discussion—The questions may be asked—how does this happen, what measures
                            are taken to prevent a repetetion or continuance? There is always possibility of connivance & this possibility gives a right to inquire,
                            and imposes an obligation to enter into friendly explanation—Tis not a matter of indifference
                            to our friend, what conduct of its enemy we permit towards ourselves—Much indeed in all
                            these cases depends on the manner of the Inquiry—But I am satisfied the principle is as I
                            state it & the ground assumed by Mr Pickering in the latitude of the expression
                            untenable.
                        These opinions are not confined to me—Though most people like the air of what
                            is called Spirit in Mr Pickerings letter, but some of the best friends of the cause whisper
                            cautiously remarks similar to the above.
                        It is a question, now, well worth considering whether if a handsome opportunity
                            of rectifying should not occur with Mr Adet, it may not be expedient specially to instruct
                            Mr Pinckney to make the explanations; putting our backwardness here to the score of the manner
                            of the inquiry & qualifying the generality of our principle—without giving up our
                            right of judging of the measure of our compliance in similar cases.
                        I know you will so well appreciate the motives to these observations that I run
                            no risk in being thought officious—& I therefore freely transmit them being always
                            with true respect & attachment Sir Yr very obed. ser.
                        
                            A. Hamilton
                            
                        
                    